13‐4770‐cr 
United States v. Getto 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 30th day of September, two thousand fourteen. 
                     
PRESENT:  PIERRE N. LEVAL, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                                   Appellee, 
                                                                                                 
                                         v.                                              13‐4770‐cr 
                                                                                          
MATTHEW GETTO,                                                                            
                                                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Margaret S. Graham, Michael A. Levy, 
                                                              Assistant United States Attorneys, for Preet 
                                                              Bharara, United States Attorney for the 
                                                              Southern District of New York, New York, 
                                                              New York.     
FOR DEFENDANT‐APPELLANT:                   Stephanie M. Carvlin, Law Office of Stephanie 
                                           M. Carvlin, New York, New York.    
               
              Appeal from the United States District Court for the Southern District of 

New York (Baer, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              On October 28, 2010, following a bench trial on stipulated facts, 

defendant‐appellant Matthew Getto was found guilty of conspiracy to commit wire 

fraud and mail fraud through telemarketing, in violation of 18 U.S.C. §§ 1349 and 

2326(2).  On March 25, 2011, the district court sentenced Getto principally to 150 

monthsʹ imprisonment, ordered restitution in the amount of $8.2 million, and ordered 

forfeiture of $10 million.  On appeal, we affirmed Gettoʹs conviction, but concluded that 

the district court committed procedural error by failing to make ʺthe required 

particularized findingsʺ as to the number of victims and the loss amount attributable to 

Getto.  United States v. Getto, 729 F.3d 221, 224, 234 (2d Cir. 2013).  Accordingly, we 

remanded the case for resentencing.  See id. at 235.    

              On remand, the district court sentenced Getto principally to 144 monthsʹ 

imprisonment, and imposed $8.2 million in restitution and $8.2 million in forfeiture.  

Getto appeals from the judgment of conviction entered on December 16, 2013, arguing 

that the district court committed procedural error in imposing his sentence.  We assume 



                                             ‐ 2 ‐ 
 
the partiesʹ familiarity with the facts, the procedural history, and the issues presented 

for review.  

A.     Applicable Law 

                ʺWe review a sentence for procedural . . . reasonableness under a 

ʹdeferential abuse‐of‐discretion standard.ʹʺ  United States v. Thavaraja, 740 F.3d 253, 258 

(2d Cir. 2014) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).  A district court 

commits procedural error when, among other things, it ʺmakes a mistake in its 

Guidelines calculationʺ or ʺrests its sentence on a clearly erroneous finding of fact.ʺ  

United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008).  ʺWhere we identify procedural 

error in a sentence, but the record indicates clearly that ʹthe district court would have 

imposed the same sentenceʹ in any event, the error may be deemed harmless, avoiding 

the need to vacate the sentence and to remand the case for resentencing.ʺ  United States 

v. Jass, 569 F.3d 47, 68 (2d Cir. 2009) (quoting Cavera, 550 F.3d at 197).      

                ʺLoss for purposes of the fraud guideline [of the United States Sentencing 

Guidelines] . . . is defined as ʹthe greater of actual loss or intended loss.ʹʺ  United States v. 

Certified Envtl. Servs., Inc., 753 F.3d 72, 103 (2d Cir. 2014) (quoting U.S.S.G. § 2B1.1 cmt. 

3(A)).  ʺʹActual lossʹ means the reasonably foreseeable pecuniary harm that resulted 

from the offense,ʺ U.S.S.G. § 2B1.1 cmt. 3(A)(i), whereas ʺʹ[i]ntended lossʹ . . . means the 

pecuniary harm that was intended to result from the offense,ʺ id. § 2B1.1 cmt. 3(A)(ii).  

In determining loss, ʺ[t]he sentencing court is only required to make a ʹreasonable 


                                              ‐ 3 ‐ 
 
estimate of the loss.ʹʺ  United States v. Lacey, 699 F.3d 710, 719 (2d Cir. 2012) (quoting 

U.S.S.G. § 2B1.1 cmt. 3(C)). 

               Under the Guidelines, ʺ[t]he vulnerable victim enhancement applies 

where ʹthe defendant knew or should have known that a victim of the offense was a 

vulnerable victim.ʹʺ  United States v. Kerley, 544 F.3d 172, 180 (2d Cir. 2008) (quoting 

U.S.S.G. § 3A1.1(b)(1)).  ʺA ʹvulnerable victimʹ is defined as one ʹwho is unusually 

vulnerable due to age, physical or mental condition, or who is otherwise particularly 

susceptible to the criminal conduct.ʹʺ  Id. (quoting U.S.S.G. § 3A1.1 cmt. 2).  The 

vulnerability of the victim ʺmust bear some nexus to the criminal conductʺ and ʺthe 

defendant generally must have singled out the vulnerable victims from a larger class of 

potential victims.ʺ  United States v. McCall, 174 F.3d 47, 50 (2d Cir. 1998).  Moreover, 

although ʺ[a]n inquiry into a victimʹs vulnerability must be individualized and must not 

be based on broad generalizations about victims based upon their membership in a 

class,ʺ Kerley, 544 F.3d at 180 (internal quotation marks omitted), ʺclass membership 

alone may be sufficient to support the enhancementʺ when ʺthe criminal shapes the 

nature of the crime . . . to target a class of victims that are virtually all particularly 

vulnerable to that crime,ʺ McCall, 174 F.3d at 51.           

B.     Application  

               Getto makes several challenges to the procedural reasonableness of his 

sentence.   


                                              ‐ 4 ‐ 
 
              First, Getto argues that the district court committed procedural error by 

failing to make specific factual findings to support the amount of loss attributable to 

him.  We disagree.  On remand, the district court applied an 18‐level enhancement for 

loss, after concluding that the loss attributable to Getto was between $2.5 million to $7 

million.  See U.S.S.G. § 2B1.1(b)(1)(J).  To make this determination, the district court 

relied on Gettoʹs admission in the Presentence Report that ʺthe amount of loss that 

should be attributed to [him was] between one and two and a half million dollars.  Zero 

from [a site he knew was operating a fraudulent scheme, but in which he did not 

participate], [$]1[.]65 million from [a site from which he and others operated a 

fraudulent scheme], [and] [$]630,000 from [a site where he managed a fraudulent 

scheme].ʺ  App. at 268 (quoting PSR ¶ 30).  On appeal, the parties agree that Getto 

admitted only $2.28 million in loss attributable to him, which would have placed him in 

the $1 million to $2.5 million category pursuant to U.S.S.G. § 2B1.1(b)(1), for which a 16‐

level enhancement applies.  See U.S.S.G. § 2B1.1(b)(1)(I).  The district court, however, 

construed Gettoʹs statement as admitting to $2.5 million in loss, and the district court 

therefore erred in concluding that Gettoʹs admission placed him in the $2.5 million to $7 

million category.  

              Nevertheless, we conclude that because ʺthe record indicates clearly that 

ʹthe district court would have imposed the same sentence,ʹʺ the error was ʺharmless.ʺ  

Jass, 569 F.3d at 68 (quoting Cavera, 550 F.3d at 197).  We are confident that the district 


                                             ‐ 5 ‐ 
 
court found more than $2.5 million in losses.  While Getto admitted loss of only $2.28 

million, the record shows ‐‐ and the district court found ‐‐ that the intended loss was far 

greater.  The Government argued at sentencing that the ʺintended loss [was] far in 

excess of [$]7 millionʺ based on ʺall the leads, all the phone calls, [and] . . . the video 

showing . . . Getto dividing the[ ] leads among various co‐conspirators.ʺ  App. at 279.  

The district court stated, in turn, that it was ʺprepared to indicate not only that the 

scope included far more th[a]n the two‐and‐a[‐]half‐plus million that [it] . . . us[ed] for 

[its] guideline calculation, but certainly that there were, in fact, any number of phone 

calls that were made between the various [sites] as well as the video.ʺ  Id.  Finally, the 

district court explained that it applied an 18‐level enhancement, rather than the 20‐level 

enhancement that the PSR recommended, even though ʺin fact, there isnʹt much 

question . . . that the intended loss was far greater.ʺ  Id. at 290.  In light of these findings, 

we conclude there is no ʺneed to vacate the sentence and to remand the case for 

resentencingʺ because the district courtʹs misinterpretation of Gettoʹs admission was 

harmless.  Jass, 569 F.3d at 68. 

               Second, Getto argues the district court erred in imposing a vulnerable 

victim enhancement pursuant to U.S.S.G. § 3A1.1(b).  We disagree.  In applying the 

enhancement, the district court observed that ʺolder people are indeed vulnerable to 

this kind of scam.ʺ  App. at 290.  It then found that here ʺthere [was] evidence to the 

effect that [Getto and his co‐conspirators] would actually look for people who were not 


                                              ‐ 6 ‐ 
 
only 70 or 80 years old . . . . but, in fact, there [was] some proof to the effect that [Getto] 

would actually look for people who had problems of one sort or another in the 

reasoning world, and focus in on them.ʺ  Id. at 290‐91.  Indeed, before applying the 

enhancement, the district court heard testimony from Joan Vogel that her mother, a 

victim of Gettoʹs schemes, suffered from dementia.  The district court, then, did not 

make ʺbroad generalizations about victims based upon their membership in a class.ʺ  

Kerley, 544 F.3d at 180 (internal quotation marks omitted).  Rather, it found that, because 

of their age and mental state, the vulnerability of Gettoʹs victims bore ʺsome nexus to 

the criminal conduct,ʺ and that Getto ʺsingled [them] out . . . from a larger class of 

potential victims.ʺ  McCall, 174 F.3d at 50.  Accordingly, the application of a vulnerable 

victim enhancement was appropriate.   

              Third, Getto claims that the district court erred in refusing to consider his 

sentencing disparity argument.  As an initial matter, we note that ʺa district court may ‐‐

 but is not required to ‐‐ consider sentencing disparity among co‐defendants under 18 

U.S.C. § 3553(a)(6).ʺ  United States v. Johnson, 567 F.3d 40, 54 (2d Cir. 2009).  Moreover, 

Gettoʹs claim is belied by the record.  The district court discussed defense counselʹs 

position that Getto deserved leniency because his extradited co‐conspirators would 

serve only two‐thirds of their sentences in Israel, whereas Getto would likely serve his 

full sentence in the United States.  Accordingly, the district court did not refuse to 




                                              ‐ 7 ‐ 
 
consider the argument.  It simply was not persuaded that these circumstances 

warranted a lighter sentence.  

              Fourth, Getto argues that the district court impermissibly treated Gettoʹs 

first sentence as a ʺbaselineʺ at resentencing.  Again, this argument is contrary to the 

record.  The district court did not adhere to its previous findings on, among other 

things, the loss attributable to Gettoʹs schemes.  It calculated a lower offense level under 

the Guidelines and it imposed a lower sentence.  Gettoʹs claim that the original sentence 

was a ʺbaselineʺ for his current sentence fails. 

              Finally, Getto argues that the district court erred in imposing restitution 

and forfeiture amounts of $8.2 million each, because it did not make particularized 

findings as to whether the scope of Gettoʹs conspiratorial agreement, as opposed to the 

overall conspiracy, resulted in these losses.  Getto failed to make this argument at the 

time of his initial appeal.  Because it was ʺripe for reviewʺ then, Getto waived the 

argument and we do not consider it here.  United States v. Quintieri, 306 F.3d 1217, 1229 

(2d Cir. 2002) (internal quotation marks omitted).   

              We have reviewed Gettoʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 
               




                                             ‐ 8 ‐